

115 HR 6433 IH: Go to Washington, Go to Work Act
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6433IN THE HOUSE OF REPRESENTATIVESJuly 18, 2018Mr. Nolan (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit Congressional candidates and Members
			 of Congress from soliciting campaign funds on any day on which the House
			 of Congress in which the candidate seeks election or the Member serves is
			 in session.
	
 1.Short titleThis Act may be cited as the Go to Washington, Go to Work Act. 2.Prohibiting Congressional candidates and Members of Congress from soliciting campaign funds while in session (a)ProhibitionTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by adding at the end the following new section:
				
					325.Prohibiting Congressional candidates and Members of Congress from soliciting campaign funds while
			 in session
 A candidate for election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress or an individual holding such an office may not solicit funds in connection with an election for Federal office or an election for State or local office—
 (1)on any day on which the Senate is in session (other than a day on which the Senate convenes solely in a pro forma session), in the case of a candidate for election for, or an individual holding, the office of Senator; or
 (2)on any day on which the House of Representatives is in session (other than a day on which the House convenes solely in a pro forma session), in the case of a candidate for election for, or an individual holding, the office of Representative in, or Delegate or Resident Commissioner to, the Congress..
 (b)Effective dateThe amendments made by this section shall apply with respect to elections occurring during 2019 or any succeeding year.
			